 



Exhibit 10.2
AMENDMENT NUMBER 1
TO AMENDED AND RESTATED LOAN AGREEMENT
          THIS AMENDMENT NUMBER 1, dated as of October 15, 2003 (this
“Amendment”) to the Amended and Restated Loan Agreement, dated as of
September 18, 2002 and amended and restated as of March 7, 2003 (as amended or
supplemented from time to time as permitted thereby, the “Loan Agreement”),
among CF LEASING LTD., a company with limited liability organized and existing
under the laws of Bermuda (together with its successors and permitted assigns,
the “Borrower”), FORTIS BANK (NEDERLAND) N.V., a Naamloze Vennootschap
(“Fortis”), as agent on behalf of the Lenders (in such capacity, the “Agent”),
BTM CAPITAL CORPORATION (“BTMCC”), a Delaware corporation and, the financial
institutions from time to time party hereto (each, including Fortis and BTMCC, a
“Lender” and collectively, the “Lenders”).
W I T N E S S E T H:
          WHEREAS, the parties have previously entered into the Loan Agreement,
dated as of September 18, 2002 and amended and restated as of March 7, 2003;
          WHEREAS, the parties desire to further amend the Loan Agreement in
order to (i) increase the Class A Commitment with respect to Fortis from Twenty
Million Dollars ($20,000,000) to Thirty-Five Million Dollars ($35,000,000),
(ii) increase the portion of the Class A Commitment with respect to BTMCC from
Twenty-Five Million Dollars ($25,000,000) to Forty Million Dollars
($40,000,000), (iii) exchange the promissory notes issued under the Loan
Agreement, dated as of March 7, 2003, for new Notes and (iv) to make certain
other amendments, all upon the terms, and subject to the conditions, hereinafter
set forth, and in reliance on the representations and warranties of Borrower set
forth herein;
          NOW THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned in the Loan
Agreement.
          SECTION 2. Full Force and Effect. Other than as specifically modified
hereby, the Loan Agreement shall remain in full force and effect in accordance
with the terms and provisions thereof and is hereby ratified and confirmed by
the parties hereto.
          SECTION 3. Amendment to the Loan Agreement. Effective upon the date
hereof, following the execution and delivery hereof,
          (a) Section 101 of the Loan Agreement shall be amended by adding the
following defined term in the proper alphabetical order:
     “Effective Date. October 15, 2003.”;

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
          (b) Section 201(b) of the Loan Agreement is hereby amended in its
entirety to read as follows:
     “Advances. Prior to the Conversion Date, each of the Class A Notes and
Class B Notes shall be a revolving note with a maximum principal amount equal to
the then current Class A Commitment and Class B Commitment, respectively, for
the related Lender, and the Borrower may, subject to the terms and conditions of
this Loan Agreement, borrow, repay and reborrow amounts in respect of such
Class A Commitment and Class B Commitment; provided, however, that if the
Aggregate Class A Principal Balance shall be less than the then current Class A
Aggregate Commitment, then any one or more Lenders may, at the request of the
Borrower and in their respective sole discretion, make one or more Class A
Advances in such aggregate amount that the Aggregate Class A Principal Balance
(after giving effect to such Class A Advance(s)) then Outstanding shall not
exceed Seventy-Five Million Dollars ($75,000,000). Each Lender, or the Agent on
its behalf, shall maintain a record of all Advances and repayments made on the
Notes and such records shall be conclusive absent manifest error. On the
Original Closing Date, the Borrower issued a note (the “Closing Date Note”) to
Fortis in a maximum principal amount equal to Thirty-Five Million Dollars
($35,000,000). On the Restatement Date, the Borrower issued the following Notes
to the respective Lenders: (i) a Class A Note in the maximum principal balance
of Twenty Million Dollars ($20,000,000) (of which Eight Million Eight Hundred
Forty-Seven Thousand One Hundred Twenty-Two and 47/100 Dollars ($8,847,122.47)
was outstanding after giving effect to the Advances made on the Restatement
Date) to Fortis, (ii) a Class A Note in the maximum principal amount of
Twenty-Five Million Dollars ($25,000,000) (of which Eleven Million Fifty-Eight
Thousand Nine Hundred Three and 08/100 Dollars ($11,058,903.08) was outstanding
after giving effect to the Advances made on the Restatement Date) to BTMCC and
(iii) a Class B Note in the maximum principal balance of Five Million Dollars
($5,000,000) (of which Five Million Dollars ($5,000,000) was outstanding after
giving effect to the Advances made on the Restatement Date, and such amount
being the maximum principal balance of such Class B Note permitted hereunder,
there were no additional Advances available to the Borrower with respect to such
Class B Note) to Fortis. Immediately thereafter, the Closing Date Note was
cancelled. On the Effective Date, the Borrower will exchange the Class A Notes
issued to Fortis and BTMCC on March 7, 2003 pursuant to the Amended and Restated
Loan Agreement and issue the following Notes to the respective Lenders: (i) a
Class A Note in the maximum principal balance of Thirty-Five Million Dollars
($35,000,000) to Fortis and (ii) a Class A Note in the maximum principal balance
of Forty Million Dollars ($40,000,000) to BTMCC. The Aggregate Class A Principal
Balance with respect to each Lender outstanding as of the Effective Date is
unchanged by this Amendment, shall continue to be valid and shall be evidenced
by the new Notes.”; and
          (c) The Loan Agreement is hereby amended to include Schedule 1
attached hereto as Schedule 1 to the Loan Agreement.
          SECTION 4. Representations, Warranties and Covenants.
          The Borrower hereby confirms that each of the representations,
warranties and covenants set forth in Articles V and VI of the Loan Agreement
are true and correct as of the date first written above with the same effect as
though each had been made as of such date,

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
except to the extent that any of such representations and warranties expressly
relate to earlier dates.
          SECTION 5. Effectiveness of Amendment; Terms of this Amendment.
          (a) This Amendment shall become effective on the date that the
conditions precedent set forth below are satisfied, which shall be in no event
later than October 15, 2003:
(i) Amendment. The Agent shall have received this Amendment, in form and
substance satisfactory to the Lenders, executed and delivered by Borrower and
all other parties hereto;
(ii) Notes. The Agent shall have received separate Notes executed by the
Borrower in favor of each Lender;
(iii) Certificate of Officer/Secretary; Organizational Documents. The Agent
shall have received separate certificates, each dated the Effective Date,
executed by authorized signatories of each of the Manager and the Borrower,
certifying (A) that attached to such certificate(s) is a true, correct and
complete copy of the Memorandum of Association or other organizational document
of such company certified by proper Secretary of State or such other
Governmental Authority as applicable as of date close to the Effective Date,
(B) that attached to such certificate is a true, correct and complete copy of
the bylaws and each other organizational document of such company then in full
force and effect, (C) that attached to such certificate is a Certificate of
Compliance from the Secretary of State (or equivalent) of any other jurisdiction
where such company is required to be qualified to do business, dated as of a
date close to the Effective Date, (D) that attached to such certificate is a
true, correct and complete copy of the resolutions adopted by the board of
directors of each such company then in full force and effect authorizing the
execution, delivery and performance by such company of each of the amendment
documents to which it is a party and (E) the name of the officer(s) of such
company authorized to execute amendment documents on behalf of such company;
(iv) Asset Base Certificate. The Borrower shall have delivered to the Agent and
each Lender a duly executed Asset Base Certificate calculated as of the
Effective Date;
(v) Opinions. Conyers Dill & Pearman shall have delivered to the Agent its
corporate matters opinion for the Borrower with regard to the documents executed
on or as of the Effective Date. Maples & Calder shall have delivered to the
Agent its corporate matters opinion for the Manager with regard to the documents
executed on or as of the Effective Date. Thacher Proffitt & Wood shall have
delivered to the Agent its opinion letter regarding the enforceability of the
documents executed on or as of the Effective Date; and

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(vi) Payment of Fees. All fees due to the Lenders on or before the Effective
Date shall have been paid to the extent notified to the Borrower in writing.
          (b) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
          (c) On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Loan Agreement, and (ii) each reference in the Loan
Agreement to “this Agreement” or “hereof”, “hereunder” or words of like import,
and each reference in any other document to the Loan Agreement shall mean and be
a reference to the Loan Agreement as amended or modified hereby.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
by the parties hereto in separate counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement.
          SECTION 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT
OF LAW PRINCIPLES; PROVIDED THAT SECTION 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
          SECTION 8. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST THE AGENT ARISING OUT OF OR RELATING TO THIS LOAN AGREEMENT,
OR ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY AND COUNTY OF NEW YORK, STATE OF NEW YORK AND THE AGENT
AND THE BORROWER EACH HEREBY WAIVE ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY
FOR THE PURPOSES OF ENFORCING THIS LOAN AGREEMENT, EACH AGENT AND THE BORROWER
EACH HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUCH SUIT, ACTION OR PROCEEDING. THE AGENT AND THE BORROWER HEREBY IRREVOCABLY
APPOINTS AND DESIGNATES CT CORPORATION SYSTEMS, HAVING AN ADDRESS AT 111 EIGHTH
AVENUE, NEW YORK, NEW YORK, 10011, ITS TRUE AND DULY AUTHORIZED AGENT FOR THE
LIMITED PURPOSE OF RECEIVING AND FORWARDING LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, AND THE AGENT AND THE BORROWER EACH AGREE THAT SERVICE OF
PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF SUCH PROCESS ON
SUCH PERSON. PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402, THE
AGENT AND THE BORROWER SHALL EACH MAINTAIN THE DESIGNATION AND APPOINTMENT OF
SUCH AUTHORIZED AGENT UNTIL ALL AMOUNTS PAYABLE UNDER THIS LOAN AGREEMENT SHALL
HAVE BEEN PAID IN FULL. IF SUCH AGENT SHALL CEASE TO SO ACT, THE AGENT OR THE
BORROWER,

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
AS THE CASE MAY BE, SHALL IMMEDIATELY DESIGNATE AND APPOINT ANOTHER SUCH AGENT
SATISFACTORY TO THE AGENT AND SHALL PROMPTLY DELIVER TO THE AGENT EVIDENCE IN
WRITING OF SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.
          SECTION 9. No Novation. Notwithstanding that the Loan Agreement is
hereby amended by this Amendment as of the date hereof, nothing contained herein
shall be deemed to cause a novation or discharge of any existing indebtedness of
the Borrower under the Loan Agreement, or the security interest in the
Collateral created thereby.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment on the date first above written.

                  CF LEASING LTD.    
 
           
 
  By:   /s/ DENNIS J. TIETZ
 
   
 
  Name:   Dennis J. Tietz    
 
  Title:   Director    

Amendment No. 1 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

                  FORTIS BANK (NEDERLAND) N.V.,         as Agent and a Lender  
 
 
           
 
  By:   /s/ M. A. N. VAN LACUM
 
   
 
  Name:   M. A. N. van Lacum    
 
  Title:   Director    
 
           
 
  By:   /s/ P. R. G. ZAMAN
 
   
 
  Name:   P. R. G. Zaman    
 
  Title:   Deputy Director    

Amendment No. 1 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

                  BTM CAPITAL CORPORATION, as a Lender    
 
           
 
  By:   /s/ JOHN F. McCARTHY
 
   
 
  Name:   John F. McCarthy    
 
  Title:   Vice President    

             
 
  Address:   111 Huntington Avenue, Suite 400    
 
      Boston, MA 02199    
 
  Attention:   Vice President — Administration    
 
  Facsimile:   (617) 345-1444    
 
  Telephone:   (617) 345-5727    

Amendment No. 1 to A&R Loan Agt.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
SCHEDULE 1
LIST OF LENDERS AND RESPECTIVE COMMITMENTS

      Lender   Commitment Fortis Bank (Nederland) N.V.   $35,000,000 Class A
Commitment     and     $5,000,000 Class B Commitment       BTM Capital
Corporation   $40,000,000 Class A Commitment

 